Exhibit 10.2

Execution Version

BRIDGE AMENDMENT TO DEBTOR IN POSSESSION CREDIT AGREEMENT

This BRIDGE AMENDMENT TO DEBTOR IN POSSESSION CREDIT AGREEMENT, dated as of
January 29, 2009 (this “Amendment” or “Bridge Amendment”), among WORLDSPACE,
INC., a Delaware corporation, as a debtor and a debtor in possession,
(“WorldSpace”), AFRISPACE, INC., a Maryland corporation, as a debtor and a
debtor in possession (“AfriSpace”), WORLDSPACE SYSTEMS CORPORATION, a Delaware
corporation, as a debtor and a debtor in possession (“Systems.” and together
with WorldSpace and AfriSpace, the “Borrowers”), CITADEL ENERGY HOLDINGS LLC, a
Cayman Islands limited liability company (“Citadel”), HIGHBRIDGE INTERNATIONAL
LLC, a Cayman Islands limited liability company (“Highbridge”), OZ MASTER FUND,
LTD., a Cayman Islands limited liability company (“OZ”), SILVER OAK CAPITAL LLC,
a Delaware limited liability company (“Silver Oak”) amends that certain SENIOR
SECURED SUPER PRIORITY PRIMING DEBTOR IN POSSESSION CREDIT AGREEMENT dated as of
November 5, 2008 ( as previously amended by Amendment No. 1, and as may be
amended, modified, supplemented or restated and in effect from time to time, the
“DIP Credit Agreement”), among the Borrowers and Citadel, Highbridge, OZ and
Silver Oak (collectively, the “Lenders” and individually, a “Lender”).

WITNESSETH

WHEREAS, the Borrowers have requested that the Lenders agree to amend certain of
the terms and provisions of the DIP Credit Agreement, as specifically set forth
in this Amendment;

WHEREAS, the Lenders have agreed to modify certain provisions of the DIP Credit
Agreement in accordance with the terms hereof;

NOW THEREFORE, in consideration of the mutual agreements contained in the DIP
Credit Agreement and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENTS

§1. Defined Terms. Terms not otherwise defined herein which are defined in the
DIP Credit Agreement shall have the same respective meanings herein as therein.

§2. Amendments to the DIP Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, the DIP Credit Agreement is
hereby amended as follows:

(a) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by inserting the following in the definition of
“Budget” before the period at the end of the definition: “provided that such
budget shall be deemed to have included an authorization for the Debtors to make
a payment of $300,000 on account of their January 30, 2009 payroll obligations.”

(b) Amendment to Section 1.01 (Defined Terms). Section 1.01 of the DIP Credit
Agreement is hereby amended by deleting the definition of “Maturity Date”
contained therein and substituting in lieu thereof the following new definition:



--------------------------------------------------------------------------------

“Maturity Date. That date which is the earliest of (a) February 6, 2009, (b) the
effective date of the Borrowers’ Reorganization Plan that has been confirmed by
an order of theBankruptcy Court; and (c) the date on which the Borrowers have
consummated, pursuant to Section 363 of the Bankruptcy Code and a final order of
the Bankruptcy Court, a sale or sales of all or substantially all of the
Borrowers’ assets.

(c) Amendment to Section 13.1(n). Section 13.1(n) of the DIP Credit Agreement is
hereby amended by replacing the phrase “within one hundred and four (104) days
of the Petition Date” with the phrase “by February 6, 2009”.

§3. Conditions to Effectiveness. This Amendment shall be deemed to have been
effective as of January 29, 2009 upon the Lenders’ receipt (i) of a
fully-executed counterpart hereof signed by the Borrowers and each Lender and
(ii) of a fully-executed counterpart of a Ratification of Guaranty signed by
each Guarantor.

§4. Representations and Warranties. The Borrowers hereby represent and warrant
to the Lenders as follows:

(a) Ratification, Etc. Except as expressly amended or waived hereby, the DIP
Credit Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto, are hereby ratified and confirmed in all respects
and shall continue in full force and effect. The DIP Credit Agreement, together
with this Amendment, shall be read and construed as a single agreement. All
references in the Loan Documents to the DIP Credit Agreement or any other Loan
Document shall hereafter refer to the DIP Credit Agreement or any other Loan
Document as amended hereby.

(b) Authority, Etc. The execution and delivery by the Borrowers of this
Amendment and the performance by the Borrowers of all of its agreements and
obligations under the DIP Credit Agreement and the other Loan Documents as
amended hereby are within the corporate authority of the Borrowers and have been
duly authorized by all necessary corporate action on the part of the Borrowers.

(c) Enforceability of Obligations. This Amendment, the DIP Credit Agreement, as
amended hereby, and the other Loan Documents constitute the legal, valid and
binding obligation of each of the Borrowers, enforceable against each of them in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(d) No Default. Other than with respect to any Default or Event of Default as to
which the Debtors have informed the Lenders in writing prior to the date hereof,
no Default or Event of Default has occurred and is continuing.

(e) Event of Default. By its signature below, the Borrowers agree that it shall
constitute an Event of Default if any representation or warranty made herein
should be false or misleading in any material respect when made.

§5. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the DIP Credit Agreement and the other Loan
Documents remain in full force and effect. Nothing contained in this Amendment
shall in any way prejudice, impair or effect any rights or remedies of any
Lender or the Borrowers under the DIP Credit Agreement or the other Loan
Documents. This Amendment shall constitute a Loan Document.



--------------------------------------------------------------------------------

§6. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.

§7- Expenses. Pursuant to Section 16 of the DIP Credit Agreement, all
reasonable, out of pocket fees, costs and expenses incurred or sustained by the
Lenders in connection with this Amendment, including the reasonable fees and
disbursements of legal counsel for the Lenders in producing, reproducing and
negotiating the Amendment, will be for the account of the Borrowers whether or
not this Amendment is consummated.

§8. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. The captions in
this Amendment are for convenience of reference only and shall not define or
limit the provisions hereof.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

THE BORROWERS: WORLDSPACE, INC., as a Debtor and Debtor in Possession By:   /s/
Noah A. Samara Name:   Noah A. Samara Title:   AFRISPACE, INC., as a Debtor and
Debtor in Possession By:   /s/ Noah A. Samara Name:   Noah A. Samara Title:  

WORLDSPACE SYSTEMS CORPORATION,

as a Debtor and Debtor in Possession

By:   /s/ Noah A. Samara Name:   Noah A. Samara Title:  

Bridge Amendment Signature Page



--------------------------------------------------------------------------------

THE LENDERS: CITADEL ENERGY HOLDINGS LLC BY: CITADEL ADVISORS LLC, ITS MANAGER
By:   /s/ Christopher Ramsay Name:   Christopher Ramsay Title:   Authorized
Signatory HIGHBRIDGE INTERNATIONAL LLC BY: HIGHBRIDGE CAPITAL MANAGEMENT, LLC,
ITS TRADING MANAGER By:     Name:   Title:   OZ MASTER FUND, LTD., BY: OZ
MANAGEMENT LP, ITS INVESTMENT MANAGER BY: OCH-ZIFF HOLDING CORPORATION, ITS
GENERAL PARTNER By:     Name:   Title:   SILVER OAK CAPITAL LLC By:     Name:  
Title:  

WorldSpace Bridge Amendment to Debtor in Possession Credit Agreement



--------------------------------------------------------------------------------

THE LENDERS: CITADEL ENERGY HOLDINGS LLC BY: CITADEL LIMITED PARTNERSHIP, ITS
MANAGER By:     Name:   Title:   Authorized Signatory HIGHBRIDGE INTERNATIONAL
LLC BY: HIGHBRIDGE CAPITAL MANAGEMENT, LLC, ITS TRADING MANAGER By:   /s/ Adam
J. Chill Name:   Adam J. Chill Title:   Managing Director OZ MASTER FUND, LTD.,
BY: OZ MANAGEMENT LP, ITS INVESTMENT MANAGER BY: OCH-ZIFF HOLDING CORPORATION,
ITS GENERAL PARTNER By:     Name:   Title:   SILVER OAK CAPITAL LLC By:    
Name:   Title:  

WorldSpace Bridge Amendment to Debtor in Possession Credit Agreement



--------------------------------------------------------------------------------

THE LENDERS: CITADEL ENERGY HOLDINGS LLC BY: CITADEL LIMITED PARTNERSHIP, ITS
MANAGER By:     Name:   Title:   Authorized Signatory HIGHBRIDGE INTERNATIONAL
LLC BY: HIGHBRIDGE CAPITAL MANAGEMENT, LLC, ITS TRADING MANAGER By:     Name:  
Title:   OZ MASTER FUND, LTD., BY: OZ MANAGEMENT LP, ITS INVESTMENT MANAGER BY:
OCH- ZIFF HOLDING CORPORATION, ITS GENERAL PARTNER By:   /s/ Joel Frank Name:  
Joel Frank Title:   Chief Financial Officer SILVER OAK CAPITAL LLC By:     Name:
  Title:  

WorldSpace Bridge Amendment to Debtor in Possession Credit Agreement



--------------------------------------------------------------------------------

THE LENDERS: CITADEL ENERGY HOLDINGS LLC BY: CITADEL LIMITED PARTNERSHIP, ITS
MANAGER By:     Name:   Title:   Authorized Signatory

 

HIGHBRIDGE INTERNATIONAL LLC BY: HIGHBRIDGE CAPITAL MANAGEMENT, LLC, ITS TRADING
MANAGER By:     Name:   Title:  

 

OZ MASTER FUND, LTD., BY: OZ MANAGEMENT LP, ITS INVESTMENT MANAGER BY: OCH-ZIFF
HOLDING CORPORATION, ITS GENERAL PARTNER By:     Name:   Title:  

 

SILVER OAK CAPITAL LLC By:   /s/ Michael L. Gordon Name:   MICHAEL L. GORDON
Title:   AUTHORIZED SIGNATORY

WorldSpace Bridge Amendment to Debtor in Possession Credit Agreement



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTY

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrowers’ execution thereof; (b) ratifies and
confirms all of its obligations and liabilities under the Loan Documents to
which it is a party and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee and secure, as applicable, the Obligations of the Borrowers under the
DIP Credit Agreement; (c) acknowledges and confirms that the liens and security
interests granted pursuant to the Loan Documents are and continue to be valid
and perfected first priority liens and security interests (subject only to
Permitted Liens) that secure all of the Obligations on and after the date
hereof; (d) acknowledges and agrees that such Guarantor does not have any claim
or cause of action against any Lender (or any of its respective directors,
officers, employees, attorneys or agents); and (e) acknowledges, affirms and
agrees that such Guarantor does not have any defense, claim, cause of action,
counterclaim, offset or right of recoupment of any kind or nature against any of
their respective obligations, indebtedness or liabilities to any Lender. Terms
not otherwise defined herein which are defined in the DIP Credit Agreement shall
have the same respective meanings herein as therein.



--------------------------------------------------------------------------------

ASIASPACE LIMITED By:   /s/ Noah A. Samara   Name: Noah A. Samara   Title:

 

WORLDSPACE SATELLITE COMPANY LTD. By:   /s/ Noah A. Samara   Name: Noah A.
Samara   Title: